 


113 HR 2070 IH: Federal Price Gouging Prevention Act of 2013
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2070 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Bishop of New York (for himself, Mr. Walz, Mr. Langevin, Mr. Rahall, Mr. Yarmuth, Mrs. McCarthy of New York, Mr. Van Hollen, Mr. Tierney, Ms. Kuster, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To protect consumers from price-gouging of gasoline and other fuels, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Price Gouging Prevention Act of 2013. 
2.Unconscionable pricing of gasoline and other petroleum distillates during emergencies 
(a)Unconscionable pricing 
(1)In generalIt shall be unlawful for any person to sell, at wholesale or at retail in an area and during a period of an international crisis affecting the oil markets proclaimed under paragraph (2), gasoline or any other petroleum distillate covered by a proclamation issued under paragraph (2) at a price that— 
(A)is unconscionably excessive; and 
(B)indicates the seller is taking unfair advantage of the circumstances related to an international crisis to increase prices unreasonably. 
(2)Energy emergency proclamation 
(A)In generalThe President may issue a proclamation of an international crisis affecting the oil markets and may designate any area within the jurisdiction of the United States, where the prohibition in paragraph (1) shall apply. The proclamation shall state the geographic area covered, the gasoline or other petroleum distillate covered, and the time period that such proclamation shall be in effect. 
(B)DurationThe proclamation— 
(i)may not apply for a period of more than 30 consecutive days, but may be renewed for such consecutive periods, each not to exceed 30 days, as the President determines appropriate; and 
(ii)may include a period of time not to exceed 1 week preceding a reasonably foreseeable emergency. 
(3)Factors consideredIn determining whether a person has violated paragraph (1), there shall be taken into account, among other factors— 
(A)whether the amount charged by such person for the applicable gasoline or other petroleum distillate at a particular location in an area covered by a proclamation issued under paragraph (2) during the period such proclamation is in effect— 
(i)grossly exceeds the average price at which the applicable gasoline or other petroleum distillate was offered for sale by that person during the 30 days prior to such proclamation; 
(ii)grossly exceeds the price at which the same or similar gasoline or other petroleum distillate was readily obtainable in the same area from other competing sellers during the same period; 
(iii)reasonably reflected additional costs, not within the control of that person, that were paid, incurred, or reasonably anticipated by that person, or reflected additional risks taken by that person to produce, distribute, obtain, or sell such product under the circumstances; and 
(iv)was substantially attributable to local, regional, national, or international market conditions; and 
(B)whether the quantity of gasoline or other petroleum distillate the person produced, distributed, or sold in an area covered by a proclamation issued under paragraph (2) during a 30-day period following the issuance of such proclamation increased over the quantity that that person produced, distributed, or sold during the 30 days prior to such proclamation, taking into account usual seasonal demand variations. 
(b)DefinitionsAs used in this section— 
(1)the term wholesale, with respect to sales of gasoline or other petroleum distillates, means either truckload or smaller sales of gasoline or petroleum distillates where title transfers at a product terminal or a refinery, and dealer tank wagon sales of gasoline or petroleum distillates priced on a delivered basis to retail outlets; and 
(2)the term retail, with respect to sales of gasoline or other petroleum distillates, includes all sales to end users such as motorists as well as all direct sales to other end users such as agriculture, industry, residential, and commercial consumers. 
3.Enforcement by the Federal Trade Commission 
(a)Enforcement by FTCA violation of section 2 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. In enforcing section 2 of this Act, the Commission shall give priority to enforcement actions concerning companies with total United States wholesale or retail sales of gasoline and other petroleum distillates in excess of $10,000,000,000 per year. 
(b)Civil penalties 
(1)In generalNotwithstanding the penalties set forth under the Federal Trade Commission Act, any person who violates section 2 with actual knowledge or knowledge fairly implied on the basis of objective circumstances shall be subject to— 
(A)a civil penalty of not more than 3 times the amount of profits gained by such person through such violation; or 
(B)a civil penalty of not more than $100,000,000. 
(2)MethodThe penalties provided by paragraph (1) shall be obtained in the same manner as civil penalties obtained under section 5 of the Federal Trade Commission Act (15 U.S.C. 45). 
(3)Multiple offenses; mitigating factorsIn assessing the penalty provided by subsection (a)— 
(A)each day of a continuing violation shall be considered a separate violation; and 
(B)the court shall take into consideration, among other factors, the seriousness of the violation and the efforts of the person committing the violation to remedy the harm caused by the violation in a timely manner. 
4.Criminal penalties 
(a)In generalIn addition to any penalty applicable under section 3, any person who violates section 2 shall be fined under title 18, United States Code, in an amount not to exceed $500,000,000. 
(b)EnforcementThe criminal penalty provided by subsection (a) may be imposed only pursuant to a criminal action brought by the Attorney General or other officer of the Department of Justice. The Attorney General shall give priority to enforcement actions concerning companies with total United States wholesale or retail sales of gasoline and other petroleum distillates in excess of $10,000,000,000 per year. 
5.Enforcement at retail level by State attorneys general 
(a)In generalA State, as parens patriae, may bring a civil action on behalf of its residents in an appropriate district court of the United States to enforce the provisions of section 2 of this Act, or to impose the civil penalties authorized by section 3(b)(1)(B), whenever the attorney general of the State has reason to believe that the interests of the residents of the State have been or are being threatened or adversely affected by a violation of this Act or a regulation under this Act, involving a retail sale. 
(b)NoticeThe State shall serve written notice to the Federal Trade Commission of any civil action under subsection (a) prior to initiating such civil action. The notice shall include a copy of the complaint to be filed to initiate such civil action, except that if it is not feasible for the State to provide such prior notice, the State shall provide such notice immediately upon instituting such civil action. 
(c)Authority To interveneUpon receiving the notice required by subsection (b), the Federal Trade Commission may intervene in such civil action and upon intervening— 
(1)be heard on all matters arising in such civil action; and 
(2)file petitions for appeal of a decision in such civil action. 
(d)ConstructionFor purposes of bringing any civil action under subsection (a), nothing in this section shall prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of such State to conduct investigations or to administer oaths or affirmations or to compel the attendance of witnesses or the production of documentary and other evidence. 
(e)Venue; service of processIn a civil action brought under subsection (a)— 
(1)the venue shall be a judicial district in which— 
(A)the defendant operates; 
(B)the defendant was authorized to do business; or 
(C)the defendant in the civil action is found; 
(2)process may be served without regard to the territorial limits of the district or of the State in which the civil action is instituted; and 
(3)a person who participated with the defendant in an alleged violation that is being litigated in the civil action may be joined in the civil action without regard to the residence of the person. 
(f)Limitation on State action while Federal action is pendingIf the Federal Trade Commission has instituted a civil action or an administrative action for violation of this Act, no State attorney general, or official or agency of a State, may bring an action under this subsection during the pendency of that action against any defendant named in the complaint of the Federal Trade Commission or the other agency for any violation of this Act alleged in the complaint. 
(g)Enforcement of State LawNothing contained in this section shall prohibit an authorized State official from proceeding in State court to enforce a civil or criminal statute of such State. 
6.Effect on other laws 
(a)Other authority of Federal Trade CommissionNothing in this Act shall be construed to limit or affect in any way the Federal Trade Commission’s authority to bring enforcement actions or take any other measure under the Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any other provision of law. 
(b)State lawNothing in this Act preempts any State law. 
 
